Title: From Alexander Hamilton to Joseph Howell, Junior, 22 April 1790
From: Hamilton, Alexander
To: Howell, Joseph, Jr.


Sir
Treasury DepartmentApril 22d. 1790.

Inclosed you will receive a petition of John Wyley late a Captain in Colonel Jacksons Regiment in the Army of the United States.
You will be pleased to inform me how far the circumstances stated by the Petitioner are ascertainable at the Pay Office, and what has been the mode of payment in the like cases.
I am, Sir,   Your Obedt. servant
A HamiltonSecy of the Treasury Joseph Howell Junr. esqr.Pay Master General.

